EXHIBIT99.1 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Financial Statements December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 - 3 Consolidated Statements of Income 4 Consolidated Statements of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8 - 28 Report of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc.: We have audited the accompanying consolidated balance sheets of Vermont Electric Power Company, Inc. and subsidiary (theCompany) as of December31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vermont Electric Power Company, Inc. and subsidiary as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2010 in conformity with U.S.generally accepted accounting principles. As discussed in notes1(b) and 7 to the consolidated financial statements, the Company changed its method of accounting for noncontrolling interests as of January1, 2009 to comply with the requirements of FASB ASC Subtopic810-10, Consolidation-Overall. /s/KPMG LLP March8, 2011 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Balance Sheets December 31, 2010 and 2009 Assets Utility plant (notes 2 and 3) $ 727,984,046 Less accumulated depreciation and amortization ) ) Net utility plant 734,544,069 629,912,130 Investment in Vermont Electric Transmission Company, Inc. (note 9) 560,108 502,159 Current assets: Cash 2,134,070 40,026,479 Bond sinking fund deposits 564,000 526,000 Bond interest deposits 4,537,947 4,573,388 Accounts receivable: Affiliated companies 12,219,169 14,040,604 Other 9,929,570 7,953,242 Note receivable – related party (note 9) 125,000 925,000 Materials and supplies 7,333,500 6,248,996 Income tax receivable 336,145 169,995 Prepaids and other assets 1,459,759 1,792,918 Total current assets 38,639,160 76,256,622 Regulatory and other assets: Regulatory assets 9,167,401 8,919,131 Unamortized debt expense, net 2,563,063 2,712,165 Cash surrender value of life insurance policies (note 8) 3,770,968 3,487,486 Deferred project costs and other 5,740,634 3,654,783 Total regulatory and other assets 21,242,066 18,773,565 Total assets $ 725,444,476 See accompanying notes to consolidated financial statements. 2 Capitalization and Liabilities Capitalization: Stockholders’ equity: Class B common stock; $100 par value per share. Authorized 430,000 shares; issued and outstanding 219,977 shares $ 21,997,700 Class C common stock; $100 par value per share. Authorized 20,000 shares; issued and outstanding 19,901 shares 1,990,100 1,990,100 Retained earnings 1,663,772 1,192,858 25,651,572 25,180,658 Class C preferred stock, $100 par value per share. Authorized 125,000 shares; 97,068 shares issued and outstanding (note 6) 145,602 145,602 25,797,174 25,326,260 First mortgage bonds, net of current maturities (note 3) 317,272,000 329,093,000 Total capitalization attributable to VELCO 343,069,174 354,419,260 Equity interest of noncontrolling members in Vermont Transco LLC (note 7) 375,944,428 295,401,424 Total capitalization 719,013,602 649,820,684 Commitments and contingencies (notes 8, 13 and 15) Current liabilities: Current maturities of long-term obligations (note 3) 11,821,000 2,313,115 Notes payable to bank (note 4) 44,917 — Bank overdraft 891,788 2,975,031 Accounts payable: Affiliated companies 701,357 796,981 Other 20,148,197 21,971,950 Accrued interest on bonds 4,534,585 4,573,254 Accrued taxes 562,321 468,156 Accrued construction expenses 4,699,609 9,961,114 Accrued expenses 3,970,593 5,706,505 Total current liabilities 47,374,367 48,766,106 Reserves and deferred credits: Deferred cost of removal liabilities (note 11) 4,666,950 3,287,144 Deferred tax liability (note 5) 12,498,349 11,425,141 Deferred compensation (note 8) 4,836,176 5,769,612 Deferred income and other 778,184 1,156,958 Accrued pension and postretirement liabilities (note 8) 5,817,775 5,218,831 Total reserves and deferred credits 28,597,434 26,857,686 Total capitalization and liabilities $ 725,444,476 3 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Income Years ended December 31, 2010, 2009 and 2008 Operating revenues: Transmission revenues $ Sales of power Rent of transmission facilities to others Total operating revenues Operating expenses: Transmission expenses: Operations Maintenance Rents Purchased power Administrative and general expenses Depreciation and amortization Taxes other than income Total operating expenses Operating income Other income: Interest Equity in earnings of affiliated company (note 9) Income before interest and other expense, noncontrolling interest and income tax Interest and other expense: Interest on first mortgage bonds Other interest Amortization of debt expense Other ) Allowance for borrowed funds used duringconstruction ) ) ) Allowance for equity funds used during construction ) ) ) Net interest and other expense Income before noncontrolling interest and income tax Income tax (note 5) Net income Noncontrolling interest in the income of Vermont Transco LLC (note 7) Net income attributable to VELCO $ See accompanying notes to consolidated financial statements. 4 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Stockholders' Equity Years ended December 31, 2010, 2009 and 2008 Total Common stock Preferred Retained stockholders’ Class B Class C stock earnings equity Balances at December 31, 2007 $ Net income attributable to VELCO — — — Dividends declared and paid — — — ) ) Balances at December 31, 2008 Net income attributable to VELCO — — — Dividends declared and paid — — — ) ) Balances at December 31, 2009 Net income attributable to VELCO — — — Dividends declared and paid — — — ) ) Balances at December 31, 2010 $ See accompanying notes to consolidated financial statements. 5 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009 and 2008 Cash flows from operating activities: Net income $ 39,876,653 33,513,403 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 15,460,619 13,370,741 10,168,747 Amortization of regulatory assets 571,350 571,350 571,350 Amortization of debt expense 148,791 101,560 97,788 Deferred income tax expense 1,073,208 1,318,778 2,235,745 Equity in earnings of affiliated company ) ) ) Dividends from subsidiary 15,728 15,844 15,780 Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies ) 435,812 ) Income tax receivable ) 480,946 103,861 Accounts payable ) 3,305,420 3,542,156 Employee benefit plan funding ) 680,635 ) Deferred compensation ) 325,757 ) Other assets and liabilities ) 830,768 141,604 Net cash provided by operating activities 55,449,806 60,223,928 48,638,705 Cash flows from investing activities: Change in bond sinking fund deposits ) ) ) Repayments to advances from related party 800,000 ) 150,000 Capital expenditures, net ) ) ) Change in cash surrender value of life insurance policies ) ) 588,770 Net cash used in investing activities ) ) ) Cash flows from financing activities: Change in bank overdraft ) 1,380,293 ) Proceeds from bond issuance — 135,000,000 — Repayment of bonds ) ) ) Debt issue costs 311 ) ) Proceeds from (repayments of) notes payable to bank 44,917 ) 20,857,520 Repayment of other long-term debt ) ) ) Issuance of VT Transco membership units 67,962,280 60,047,790 38,683,000 Distribution of VT Transco earnings to noncontrolling members ) ) ) Cash dividends on common stock ) ) ) Cash dividends on preferred stock ) ) ) Net cash provided by financing activities 27,689,345 146,218,339 34,643,985 Net (decrease) increase in cash ) 39,559,630 ) Cash, beginning of year 40,026,479 466,849 15,190,405 Cash, end of year $ 40,026,479 466,849 (Continued) 6 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009 and 2008 Supplemental disclosures of cash flow information: Cash paid during the year for interest, net of amounts capitalized $ Cash paid (refund) for income taxes ) Noncash operating activities: The Company recorded an unfunded defined benefit pension and other postretirement obligation of $5,817,775 and $5,218,831 at December 31, 2010 and 2009, respectively, and a defined benefit pension and other postretirement regulatory asset of $5,390,601 and $4,668,246 at December 31, 2010 and 2009, respectively. In 2010, 2009, and 2008 the Company utilized alternative minimum tax credits and recorded an income tax receivable of $0, $641,776 and $(156,308), respectively. Noncash investing activities: In 2010, 2009, and 2008, the Company recorded accrued construction expenses of $7,725,685, $(337,977), and $8,698,749, respectively. See accompanying notes to consolidated financial statements. 7 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 Summary of Significant Accounting Principles (a) Description of Business The consolidated financial statements of Vermont Electric Power Company, Inc. (VELCO or theCompany) include the accounts of Vermont Transco LLC (VT Transco) and VELCO. The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. VELCO owned and operated an electric power transmission system in the State of Vermont. VELCO had transmission contracts with the State of Vermont, acting by and through the Vermont Department of Public Service, and with all of the electric utilities providing service in the State of Vermont. These transmission contracts have been reviewed and approved by the FERC. Additionally, VELCO has an agreement for single unit power purchases of electricity, which it resells at cost to one of its stockholders in the State of Vermont. On June30, 2006, VELCO transferred substantially all of its electric transmission assets, along with the associated contracts, to VT Transco, in exchange for ClassA Member units, and the assumption of VELCO’s long-term debt and other liabilities. In addition, VELCO entered into a Management Services Agreement with Vermont Transco to serve as the Manager of VT Transco. This agreement provides for VT Transco to reimburse VELCO for all of its costs in fulfilling its responsibilities as the Manager of VT Transco. VELCO, through its wholly owned unconsolidated affiliate, Vermont Electric Transmission Company, Inc. (VETCO) (see note9), constructed and maintains the Vermont portion of a transmission line used to transmit power purchased by the New England Power Pool on behalf of New England electric utilities from Hydro Quebec, a Canadian utility. To assist VELCO in making its initial capital contribution to VETCO, the participating Vermont electric utilities purchased all of the shares of VELCO’s ClassC preferred stock. VELCO’s common and preferred stock are owned by various Vermont utilities. Central Vermont Public Service Corporation (CVPS) owns 48% of VELCO’s ClassB and 31% of its ClassC common stock and 47% of its ClassC preferred stock. VELCO also has agreements with various stockholders and other Vermont utilities to act as agent in order to provide a single entity that can accumulate costs related to the combined utilities’ participation in certain joint projects. VELCO bills these costs, along with any direct costs incurred, to the participating Vermont utilities in accordance with each participant’s obligations. These agency transactions are not reflected as part of VELCO’s operations; however, operating expenses may be indirectly impacted from year-to-year, depending on the significance and nature of the activities performed by VELCO. (Continued) 8 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 (b) Consolidation The accompanying consolidated financial statements include the accounts of VELCO and VT Transco as VELCO is the primary beneficiary and controls the financial and operating policies of VT Transco. Ownership interests of members other than the Company in the equity of VT Transco are presented as a component of equity in the consolidated balance sheets as noncontrolling interests in the caption labeled “equity interest of noncontrolling members in VT Transco LLC.” The share of members other than the Company in the income of VT Transco is deducted in determining the Company’s consolidated net income. Intercompany balances and transactions have been eliminated in consolidation. (c) Regulatory Accounting The Company accounts for certain transactions in accordance with permitted regulatory treatment. As such, regulators may permit specific incurred costs, typically treated as expenses by unregulated entities, to be deferred and expensed in future periods when it is probable that such costs will be recovered in customer rates. Incurred costs are deferred as regulatory assets when the Company concludes that it is probable future revenues will be provided to permit recovery of the previously incurred cost. The Company analyzes evidence supporting deferral, including provisions for recovery in regulatory orders, past regulatory precedent, other regulatory correspondence, and legal representations. These regulatory amounts do not include the recognition of tax effects, which generally would be approximately 39%. A regulatory liability is recorded when amounts that have been recorded by the Company are likely to be refunded to customers through the rate-setting process. On December9, 2005, the FERC approved a filing allowing at that time VELCO, and now through its subsidiary VT Transco, to begin amortizing over a tenyear period the deferred depreciation charges the Company incurred when taking depreciation under the bond sinking fund method. This regulatory asset, which accounts for the difference between depreciation reported in the consolidated financial statements and depreciation previously recovered in rates, is $2,126,944 and $2,552,332 as of December31, 2010 and 2009, respectively. On June16, 2006, the FERC approved a filing allowing at the time VELCO, and now through its subsidiary VT Transco, to accumulate as a regulatory asset the costs associated with VT Transco transaction and to amortize and recover that asset over a fifteenyear period to commence when the Company began operations. This regulatory asset is $1,532,591 and $1,678,553 as of December31, 2010 and 2009, respectively. As more fully described in note8, the defined pension and other postretirement regulatory assets represent the unrecognized pension costs and other postretirement costs that would normally be recorded as a component of other comprehensive income. Since these amounts represent costs that are expected to be recovered in future rates, they are recorded as regulatory assets. The regulatory asset related to the plans totaled $5,390,601 and $4,688,246 at December31, 2010 and 2009, respectively. (Continued) 9 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 The Company continually assesses whether regulatory assets continue to meet the criteria for probability of future recovery. This assessment includes consideration of factors such as changes in the regulatory environment, and recent rate orders to other regulated entities under the same jurisdiction. If future recovery of certain regulatory assets becomes improbable, the affected assets would be written off in the period in which such determination is made. (d) Revenue Recognition Electric transmission service for utilities, municipalities, municipal electric companies, electric cooperatives, and other eligible entities is provided through the Company’s facilities under the ISO NE open access transmission tariff and the 1991 Vermont Transmission Agreement, both regulated by FERC. The Company charges for these services under FERC approved rates. The 1991 Vermont Transmission Agreement specifies the general terms and conditions of service on the transmission system and the approved rates set forth the revenue to be billed monthly based on estimated cost of service plus an 11.5% return on capital for ClassA Member units and a 13.3% return on capital for ClassB Member units. The effect of unbilled revenue at the end of the accounting period represents the difference between billed and actual costs for the month of December and is $402,010 and $0 at December31, 2010 and 2009, respectively, and is reported in prepaids and other assets in the accompanying consolidated financial statements. (e) Utility Plant Utility plant in service is stated at cost. Major expenditures for plant and those that substantially increase useful lives are capitalized. The Company recognizes depreciation expense as a percentage of gross transmission plant at 2.63% as of December31, 2010, 2009 and 2008 based on rates developed in a depreciation rate study. This method is consistent with the straight-line method of depreciation. Software is recorded at cost. Amortization is recorded at straight line rates over the estimated useful life of the assets which is fiveyears. (f) Long-Lived Assets Long-lived assets, such as utility plant and regulatory assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. If circumstances require a long-lived asset or asset group be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by that asset or asset group to the carrying value. If the carrying value of the long-lived asset is not recoverable on an undiscounted cash flow basis, an impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third-party independent appraisals, as considered necessary. As long as its assets continue to be recovered through the ratemaking process, the Company believes that such impairment is unlikely. (Continued) 10 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 (g) Allowance for Borrowed Funds Used during Construction (AFUDC) Allowance for funds used during construction (AFUDC) represents the cost of borrowed and equity funds used to finance the construction of transmission assets. The portion of AFUDC attributable to borrowed funds and the cost of equity funds are included as other expense in the consolidated statements of income. AFUDC is not currently realized in cash, but is recovered in the form of increased revenue collected as a result of depreciation of the property. The Company capitalized AFUDC at an average rate of 7.5%, 5.75% and 7.35% in 2010, 2009 and 2008, respectively. (h) Materials and Supplies Inventory Materials and supplies are stated at the lower of cost or market. Cost is determined on a weighted average basis. (i) Unamortized Debt Expense Costs associated with the original issuance of long-term debt have been capitalized and amortized over the term of the debt using the effective-interest rate method. Amortization expense amounted to $148,791, $101,560 and $97,788 in 2010, 2009 and 2008, respectively. (j) Income Taxes VT Transco LLC is a limited liability company that has elected to be treated as a partnership under the Internal Revenue Code and applicable state statutes. As such, it is not liable for federal or state income taxes. VT Transco’s members (except certain tax-exempt members) report their share of the Company’s earnings, gains, losses, deductions and tax credits on their respective federal and state income tax returns. Accordingly, these consolidated financial statements include a provision for federal and state income tax expense of VELCO only. Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. Beginning with the adoption of FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes, included in FASB ASC Subtopic740-10, Income Taxes—Overall, as of January1, 2009, the Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. Prior to the adoption of FASB Interpretation No.48, the Company recognized the effect of income tax positions only if such positions were probable of being sustained. The Company records interest related to unrecognized tax benefits in interest expense and penalties in administrative and general expenses. (Continued) 11 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 (k) Pension and Other Postretirement Plans The Company sponsors a defined benefit pension plan covering employees of the Company hired before January1, 2008 who meet certain age and service requirements. The benefits are based on years of service and final average pay. The Company also sponsors a defined benefit health care plan for substantially all employees. The Company measures the costs of its obligation based on its best estimate. The net periodic costs are recognized as employees render the services necessary to earn the postretirement benefits. The Company adopted the measurement date provisions of FASB ASC715-30, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans during fiscal year 2008 which required the Company to change its measurement date for plan assets and benefit obligations to December31. The Manager adopted the measurement date provisions during fiscal year 2008, which required the Manager to change its measurement date for plan assets and benefit obligations to December31. Prior to 2008, the Manager measured its plan assets and benefit obligations as of September30. The total impact of the change in measurement date for both plans totaled $380,780 and was recovered in rates in 2009. (l) Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities and disclosure of contingencies at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant items subject to such estimates and assumptions include the valuation of utility plant, recoverability of deferred income tax assets and other regulatory assets, obligations related to employee benefits, and the assumptions used to estimate the fair value of financial instruments. (m) Commitments and Contingencies Liabilities for loss contingencies, arising from claims, assessments, litigation, fines, and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Legal costs incurred are expensed as incurred. (n) Government Grants The Company recognizes government grants when there is reasonable assurance that the Company will comply with the conditions attached to the grant arrangement and the grant will be received. Government grants are recognized in the income statement over the periods in which the Company recognizes the related costs for which the government grant is intended to compensate. When government grants are related to the oversight of sub-recipients, the grants are recognized as management revenue in the consolidated income statement. For government grants related to reimbursements of capital expenditures, the grants are recognized as a reduction of the basis of the asset and recognized in the income statement over the estimated useful life of the depreciable asset as reduced depreciation expense. For government grants related to billings from sub-recipients, the (Continued) 12 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 grants are recognized as receivables from the government agency and payables to the sub-recipient on the balance sheet as the Company does not have rights to the funds passing through to sub-recipients. The Company records government grants receivable on the consolidated balance sheet in accounts receivable. Utility Plant Utility plant consists of the following at December31, 2010 and 2009: Land and rights of way $ Transmission equipment Communications equipment Buildings and office equipment Construction work-in-process Less accumulated depreciation and amortization $ Depreciation and amortization expense was $15,460,619, $13,370,741 and $10,168,747 for the years ended December31, 2010, 2009 and 2008, respectively. Long-Term Debt (a) First Mortgage Bonds The Company’s First Mortgage Bonds outstanding include the following series at December31, 2010 and 2009: Series L, 7.30% due through 2018 $ Series N, 7.42%, due through 2012 Series O, 6.26% due through 2034 Series P, 5.72% due through 2036 Series Q, 5.59% due through 2036 Series R, 5.75% due through 2037 Series S, 4.81% due through 2029 Less bonds to be retired within one year $ (Continued) 13 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 In October2009, the Company received the proceeds from the sale of its SeriesS First Mortgage Bonds for the principal amount of $135,000,000, which the Company used to pay down its existing line of credit. The First Mortgage Bonds are secured by a first mortgage lien on the Company’s utility plant. The bonds to be retired through principal payments within the next fiveyears and thereafter will amount to: Year ending December 31: $ Thereafter Total $ The terms of the indenture, as supplemented, under which the First Mortgage Bonds were issued, require, among other restrictions, that the total of common equity investment and indebtedness of the Company subordinated to the First Mortgage Bonds must equal at least one third of the aggregate principal amount of the bonds outstanding or $109,697,667, at December31, 2010. The Company believes it is in compliance with this requirement at December31, 2010. (b) Other Debt Other debt included notes payable of $152,115 at December31, 2009 bearing interest at 5.44%, which matured June1, 2010. The notes are secured by a lien on certain office equipment. Notes Payable to Bank The Company has an unsecured $100,000,000 line of credit agreement with a financial institution, reduced by certain standby letters of credit, expiring on December20, 2011, to provide interim financing for utility plant construction. As part of this agreement, the Company agrees to pay 0.15% per annum on the daily unused line of credit amount. Average daily borrowings were $23,926,753 in 2010 at a weighted average interest rate of 2.72%. The outstanding balance at December31, 2010 and 2009 amounted to $44,917 and $0, respectively. (Continued) 14 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 Income Taxes Federal and state income tax expenses (benefits) for the years ended December31, 2010, 2009 and 2008 are as follows: Federal: Current $ ) Deferred Total federal State: Current ) Deferred Total state Total federal and state income tax $ The difference between the actual tax provision and the “expected” tax expense for 2010, 2009 and 2008 (computed by applying the U.S.statutory corporate tax rate to earnings before taxes) is primarily attributable to the change in the income of VT Transco allocated to member utilities other than the Company, state income taxes net of federal benefit, and the effects of several nondeductible items. The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities at December31, 2010 and 2009 are presented below: Deferred tax assets: Deferred compensation $ Other Total gross deferred tax assets Deferred tax liability: Utility plant depreciation ) ) Net deferred tax liability $ ) ) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. Although realization is not assured, management believes it is more likely than not that the deferred tax assets will be realized through future taxable income. (Continued) 15 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 The Company adopted the provisions of FASB Interpretation No.48, included in ASC Subtopic740-10, on January1, 2009. As a result of the implementation of ASC Subtopic740-10, the Company did not recognize any uncertain tax positions. VELCO files its income tax return on a consolidated basis with VETCO. The consolidated income taxes payable are allocated between VELCO and VETCO on a separate return basis, in accordance with a tax sharing agreement. In 2009, the Company utilized all of its $641,776 of alternative minimum tax credits. Equity Transactions Preferred Stock The ClassC preferred stock entitles stockholders to variable rate quarterly dividends but does not entitle stockholders to vote, except under certain circumstances. Quarterly dividends and a return of capital are paid to preferred stockholders in amounts substantially equivalent to the dividends and return of capital received by the Company from VETCO. Noncontrolling Member’s Equity of VT Transco On January1, 2009, the Company adopted FASB ASC Subtopic810-10, Consolidation - Overall, which requires certain changes to the presentation of the financial statements. This amendment requires noncontrolling interests to be classified in the consolidated statements of income as part of consolidated net earnings and to include the accumulated amount of noncontrolling interests in the consolidated balance sheets as part of capitalization. The amount previously reported as net income is now presented as net income attributable to VELCO. VT Transco’s noncontrolling members include investor owned utilities, municipalities, and electric cooperatives. Each noncontrolling member was issued membership interests in VT Transco in proportion to the value of cash it contributed to the Company. A roll forward of the equity interest of noncontrolling members in VT Transco is as follows: Equity interest of noncontrolling members Beginning balance $ Issuance of membership units Income before tax of VT Transco Distributions of VT Transco income before tax ) ) ) Ending balance $ Distribution of VT Transco’s income before tax to noncontrolling members is at the discretion of the Company and is in proportion to each member’s percentage interest in VT Transco. (Continued) 16 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 Pension and Other Postretirement Benefits The Company reports the net over or under funded position of a defined benefit pension and other postretirement plan as an asset or liability, with any unrecognized prior service costs, transition obligations or gains/losses reported as a component of other comprehensive income in stockholders’ equity, unless the amount will be recoverable under the accounting guidance for regulated utilities, in which case it would be recorded as a regulatory asset. As of December31, 2010 and 2009, the Company recorded a regulatory asset of $4,546,992 and $3,908,985, respectively, an unfunded defined benefit pension obligation of $4,934,040 and $4,296,099, respectively, a postretirement healthcare obligation of $883,735 and $922,732, respectively, and related regulatory asset of $843,609 and $779,261, respectively. (a) Defined Benefit Plan Employees of the Company hired before January1, 2008 who meet certain age and service requirements are covered by a defined benefit pension plan (thePlan). The benefits are based on years of service and levels of compensation during the fiveyears before retirement. The Company makes annual contributions to the plan equal to the maximum amount that can be deducted for income tax purposes. The following sets forth the plan’s projected benefit obligation, fair value of plan assets and funded status at December31, 2010 and 2009: Pension benefits Change in projected benefit obligation: Benefit obligation at beginning of year $ Service cost Interest cost Actuarial loss (gain) ) Benefits paid ) ) Benefit obligation at end of year Change in plan assets: Fair value of plan assets at beginning of year Actual return on plan assets Employer contribution Benefits paid ) ) Fair value of plan assets at end of year Funded status $ ) ) Accumulated benefit obligation $ Items not yet recognized as a component of net periodic benefit cost as of December31, 2010 and 2009, which are recorded as a regulatory asset, are as follows: (Continued) 17 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 Net actuarial loss $ Unrecognized prior service cost $ The amount of the regulatory asset expected to be recognized as a component of net periodic pension cost in 2011 is $60,002. Net periodic benefit cost for the years ended December31, 2010, 2009 and 2008 are as follows: Pension benefits Components of net periodic benefit cost: Service cost $ Interest cost Expected return on plan assets ) ) ) Recognized net actuarial loss Net amortization Net periodic benefit cost $ The actuarial assumptions used to determine the benefit obligation are as follows: Pension benefits Weighted average assumptions: Discount rate, pension expense % % % Discount rate, projected benefit obligation Expected return on plan assets Rate of compensation increase (Continued) 18 VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements December31, 2010 and 2009 Projected benefit payments to be paid in each year from 2011 to 2015 and the aggregate benefits expected to be paid in the fiveyears from 2016 to 2020 are as follows: Pension benefit payments Fiscal years ending December 31: $ 2016 – 2020 Expected contribution for next fiscal year The following indicates the weighted average asset allocation percentage of the fair value of total plan assets for each major type of plan asset as of December31, 2010 and 2009: Fair value Target Asset class Money market $ 9
